  Case 1:18-cv-03455-NG-ST Document 20 Filed 01/09/19 Page 1 of 1 PageID #: 67


                                            CIVIL MINUTE ENTRY


BEFORE:                               Magistrate Judge Steven L. Tiscione


DATE:                                 January 7, 2019


TIME:                                 1:00 P.M.


DOCKET NUMBER(S):                     CV-18-3455 (NG)


NAME OF CASE(S):                      ARKORFUL -V- NEW YORK CITY DEPARTMENT OF EDUCATION



FOR PLAINTIFF(S):                     Kinigstein



FOR DEFENDANT(S):                     MacLeod



NEXT CONFERENCE(S):                   See rulings below



FTR/COURT REPORTER:                   2:09-2:10, 2:54-2:58

RULINGS FROM SETTLEMENT CONFERENCE:

Settlement discussions were held but the parties were unable to reach a disposition at this time.

Parties will continue with the discovery schedule set on October 5, 2018. A joint status report confirming that discovery
has been completed shall be filed by July 15, 2019.
